JAMES DICKSON PHILLIPS, Circuit Judge,
concurring:
I concur in the result reached by the court in its discretionary decision to transfer all the petitions pending in this court to the District of Columbia Circuit. Faced with a procedural muddle defying resolution on any legally principled basis, I cannot quarrel with a decision to fall back on judicial statesmanship as the only proper way to deal with a fait accompli. But I have so substantial a sense of frustration and practical concern for the litigants, their counsel, and the three courts expensively and lengthily involved in the attempt to cope in an orderly and principled way with the muddle that I write separately simply to hold it up for whatever scrutiny it may command from those empowered to resolve or at least reduce it. As this case reveals, the courts have not.that power or capability. This case at least illustrates that this is no way to run a judicial railroad — or wagon train. In this important matter we have only been concerned so far with getting the ease in the proper court.
The particular muddle created here by the law and specific events commenced with the three simultaneous filings of petitions for review of the 1979 NPDES regulations in the Fifth, Fourth and D. C. Circuits (followed by others in several other circuits). Though the requirement of 28 U.S.C. § 2112(a) that all challenges to a single agency order shall be heard in one court is helpfully implemented by a prescribed two-step process by which all petitions for review are first transferred to the court of first filing, which then makes a venue determination “for the convenience of the parties in the interest of justice,” the statute makes no provision for resolving a tie in first filings. A tie-breaking procedure therefore has somehow to be fabricated by the affected courts. In this case the courts were driven to the possibly unseemly expedient of drawing lots to designate a “surrogate” court of first filing. See Virginia Electric & Power Co. v. EPA, 610 F,2d 187, 189 n. 5 (4th Cir. 1979).
The Fourth Circuit having been designated the court of first filing by lot, the cases were then transferred from all other circuits to this court and consolidated for eventual determination of venue. This procedure — which to this point had at least the *538virtue of being agreed upon by all the affected courts — was then complicated by the promulgation of the 1980 Consolidated Regulations. As to these, simultaneous petitions for review were again filed in the Fourth, Fifth and D. C. Circuits. VEPCO, et al., as the panel opinion notes, also filed a motion to amend its 1979 petition to include challenge to the NPDES portion of the 1980 Consolidated Regulations. By this amendment it was claimed by VEPCO that its 1980 challenge related back to the date of filing of the 1979 challenge so that the former should be considered first filed, making the Fourth Circuit the court to determine venue with respect to the 1980 petitions for review of the NPDES portions of the Consolidated Regulations as well as the 1979 petitions. Electric Utilities’ Opposition to NRDC’s Motion to Transfer at 5 n. 4 (citing BASF Wyandotte Corp. v. Costle, 582 F.2d 108, 110 (1st Cir. 1978)).
Unwilling to go along again with an inter-court conference procedure for determining a “surrogate” court of first filing, the D. C. Circuit issued an order on September 11, 1980 (amended September 12), holding that venue for review of all the 1980 Consolidated Regulations was proper in that court and requesting that EPA seek transfer of all other cases to the D. C. Circuit.. In its memorandum opinion issued on November 4, 1980, the court held that the 1980 Consolidated Regulations were the same order for purposes of § 2112(a). Because a single order must be reviewed by one court and because portions of these regulations may be reviewed only in the D. C. Circuit, venue would only be proper there. Natural Resources Defense Counsel, Inc. v. EPA, No. 80-1607, slip op. at 10-11 (D.C.Cir. Nov. 4, 1980). The other two courts, presumably charged with some initial responsibility in this matter — being equally courts of first-filing — were by this action left somewhat in limbo. This created the following legal impasse.
Prior to the enactment of § 2112(a), a court of appeals did not obtain jurisdiction of a petition for review of an agency order until the agency filed the record. In enacting § 2112(a), Congress was concerned with eliminating this potential for manipulation of the forum by the agency when petitions for review had been filed in several courts. Natural Resources Defense Counsel, Inc. v. EPA, slip op. at 6 (citing S.Rep.No. 2129, 85th Cong., 2d Sess., 204 (1958)); BASF Wyandotte Corp., 582 F.2d at 111 (citing S.Rep.No. 2129, and 104 Cong.Rec. 17537 (1958) (remarks by Sen. Eastland)). The first-filing provision was the supposed solution. Integral to its operation is identification of the “same order” which is to be the subject of unitary review by a single court. If this is itself a disputable matter, it presumably must be resolved by the first-filing court as a part of its venue determination. Where there are multiple courts of first filing by reason of ties, then presumably each of the affected courts may have equal power to adjudicate this sometimes critical matter. Its resolution may indeed control the very question of first filing. Here the Fourth and Fifth Circuits have not exercised the presumed power, while the D. C. Circuit has, but with no apparent basis for asserting that its power to resolve the matter is exclusive.
I think that under the circumstances this court has an obligation to attempt an independent determination of the scope of the order as to which it is by agreement the “surrogate” court of first filing, as that may bear upon the propriety of transferring the various petitions filed with it. When that exercise is undertaken here, it demonstrates the intractability of the ultimate transfer issue before us and the need for extra-judicial solution of the problems here illustrated.
Courts construing the meaning of “same order” under § 2112(a) have read the term broadly. See, e. g., ACLU v. FCC, 486 F.2d 411 (D.C.Cir.1973). The First Circuit, confronted with the question whether interim and final regulations issued two years apart were a single order, considered two methods of analysis: finding a single order where there is a substantial substantive similarity or, alternatively, where there is a common procedural origin. BASF Wyandotte Corp. v. Costle, 582 F.2d at 112. In that case, the court found that the evaluation of the administrative background and cumulative record offered a more reasonable test, for *539the content-based test would require “considerably more knowledge of the often complicated substantive content of the orders than would a rule requiring no more than an evaluation of the background proceedings out of which the regulations arose.” Id.
BASF Wyandotte Corp. is well reasoned, and presents the most practical approach for courts confronted with sequential agency orders. Even so, this reading of the § 2112(a) same order provision does not fully resolve this case. Were we to subject this case to that analysis, we could plausibly treat the 1979 NPDES interim regulations and the NPDES portions of the Consolidated Regulations as a single order, because they arose from the same administrative background and record. Under the same analysis, the 1980 Consolidated Regulations, while substantively dissimilar, could also be treated as a single order, for they were promulgated simultaneously, arose from the same administrative background and share a common record. If this latter analysis were carried forward it would compel the conclusion that the NPDES portions of the 1980 Consolidated Regulations cannot be severed, being part of that order, so that the 1979 NPDES interim regulations must be drawn into the 1980 Consolidated Regulations for purposes of review. The EPA makes this argument in support of its motion to transfer, EPA Brief at 7, and the D. C. Circuit so found, stating that there was “no authority for splitting up a single order for review in different circuits merely because of that order’s procedural history.” Natural Resources Defense Counsel, Inc. v. EPA, slip op. at 10.
From this point one would be led inexorably to the conclusion that unitary review of the whole mass in the D. C. Circuit is practically mandatory, for three-fourths of the 1980 Consolidated Regulations must be reviewed there. But the same proposition can be advanced to prevent “splitting” the NPDES portion of the 1980 consolidated regulations from the 1979 NPDES regulations “for review in different circuits,” if a preliminary determination is. made that they are the same order. In my judgment, that determination could be made by this court with as much reason and authority as the reason and authority underlying the D. C. Circuit’s determination that the 1980 consolidated regulations constituted a single order that ought not be split for separate review. The most correct view within developed doctrine is probably that here there are overlapping “single orders” — a conclusion that obviously does not resolve the venue problem by its own force.
If that be the best view of things on a single order analysis, I would decline to transfer the 1979 and 1980 NPDES petitions despite the risk of inconsistent adjudications in the area of overlap if we could say with fair assurance that the convenience of the parties and interests of justice would be at least as well served by their retention here as by their transfer there. This would at least preserve the integrity of the processes which 'constituted this court the surrogate court of first filing with respect to the 1979 regulations and which still stand.
In the final analysis, I cannot say this. The convenience of the parties and their counsel — aside from the sensibilities of some — is likely to be equally well served by review in either of these geographically contiguous circuits. Justice to the parties gives me more pause. The result of transfer to the D. C. Circuit is indubitably to thwart certain expectations and preferences had by those petitioners who were interested enough in a Fourth Circuit forum to race for it. When the basis for those expectations is explored however, it is revealed to be largely ephemeral in substantive terms. While Congress has seen fit to provide for centralized review of challenges to some agency regulations and forum of choice review in others, the forum choice given is in reality most tenuous when multiple circuit challenges are filed. Chance rather than choice is likely the most profound determinant in those situations. Obviously there cannot be weighed in the balance any forum preference based upon perceptions by any of the parties that one or the other forum is likely to be more substantively favorable to their positions.
We are left then with those considerations which the panel opinion rightly identi*540fies as the weightiest: avoidance of duplica-tive adjudication, permitting a unitary review, the D. C. Circuit’s dominant jurisdiction in respect of the 1980 consolidated regulations, the possibility that the courts of appeals generally lack jurisdiction in respect of the NPDES regulations. With the problem unsusceptible to rational solution by a “same order” or other legal analysis, I cannot quarrel with the decision to transfer on the basis of these factors.
There should be a better way.*

 On this score, it may be appropriate to take judicial notice that the Administrative Conference of the United States on December 11, 1980 put forward a formal Recommendation looking to a better way. See 49 U.S.L.W. 2444. The gist of the Recommendation is that Congress should amend § 2112(a) to provide a tie-breaking mechanism to deal with the simultaneous first-filing problem. The proposed mechanism would take the filing courts out of the picture and give this job over to “an appropriate official body, such as the Administrative Office of the Courts” which would determine the venue-fixing court by “random selection.” Id
In keeping with the purpose of this opinion, this effort is surely to be applauded. Purely in the interests of encouraging its effective consummation, one mild caveat to the precise mechanism proposed may be noted. As the instant case reveals, there can be embedded in the merely technical problem of simultaneous filings legal or factual issues requiring judicial determination — most notably, as here, a “same order” scope issue. Perhaps the most, or only, “appropriate official body” to deal effectively with the problem is one with judicial power to resolve any such underlying issues if they are raised. As this case also reveals, that body should probably not be any of the first-filing courts or indeed any single court of appeals. One possibility for consideration is the Judicial Panel on Multi District Litigation with appropriately enlarged powers under 28 U.S.C. § 1407(d) that could include the eventual power to designate the proper venue court, applying the convenience and interests of justice standard of § 2112(a).